EXHIBIT 10.1

 

AVANEX CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

Avanex Corporation (the “Company”) hereby grants you, [                    ]
(the “Grantee”), the number of Restricted Stock Units indicated below under the
Company’s 1998 Stock Plan (the “Plan”). The date of this Agreement is
                    , 2005 (the “Grant Date”). Subject to the provisions of
Appendix A (attached) and of the Plan, the principal features of this grant are
as follows:

 

Grant Date:

  [Date]

Total Number of Restricted Stock Units:

  [Insert Number]

Scheduled Vesting:

  The Restricted Stock Units will vest in accordance with the following
schedule: 25% of the Restricted Stock Units awarded by this Agreement shall vest
twelve months after the Grant Date, and 1/48 of the Restricted Stock Units
awarded by this Agreement shall vest each month thereafter, subject to your
continuing to be a Service Provider through the applicable vesting date.

Purchase Price per Share:

  $.001

Total Purchase Price

  [Insert Number]

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement,
including Appendix A, and the Plan. important additional information on vesting
and forfeiture of the Restricted Stock Units covered by this grant is contained
in paragraphs 4 through 7 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.
YOU AGREE TO EXECUTE THIS AGREEMENT AS A CONDITION TO RECEIVING ANY SHARES.

 

AVANEX CORPORATION

 

GRANTEE

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

     

[Name]



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

1. Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.001, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.

 

2. Payment of Purchase Price. When the Restricted Stock Units are paid out to
the Grantee, par value will be deemed paid by the Grantee for each Restricted
Stock Unit through the past services rendered by the Grantee, and will be
subject to the appropriate tax withholdings.

 

3. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date of grant. Unless and until the
Restricted Stock Units have vested in the manner set forth in paragraphs 4 or 5,
the Grantee will have no right to payment of such Restricted Stock Units. Prior
to actual payment of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation. Payment of any vested Restricted
Stock Units will be made in Shares.

 

4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Agreement, the Restricted Stock Units awarded by this Agreement are scheduled to
vest in accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on any such date actually will vest
only if the Grantee continues to be a Service Provider through such date.

 

5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in the Notice of Grant (whether or not the Grantee remains a
Service Provider through such date(s)).

 

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 4 will be paid to the Grantee (or in the event of the Grantee’s
death, to his or her estate) in Shares as soon as practicable following the date
of vesting, subject to paragraph 9. Any Restricted Stock Units that vest in
accordance with paragraph 5 will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares in accordance with the
provision of such paragraph, subject to paragraph 9.

 

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 4 or 5 at the time the Grantee ceases to be a Service Provider will
be forfeited and automatically transferred to and reacquired by the Company at
no cost to the Company. The Grantee shall not be entitled to a refund of the
price paid for the Restricted Stock Units forfeited to the Company pursuant to
this paragraph 7.

 

8. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.



--------------------------------------------------------------------------------

9. Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Subsidiary) will withhold a portion of the Shares
otherwise issuable in payment for vested Restricted Stock Units that have an
aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by
Avanex (or the employing Subsidiary) with respect to the Shares. No fractional
Shares will be withheld or issued pursuant to the grant of Restricted Stock
Units and the issuance of Shares thereunder; any additional withholding
necessary for this reason will be done by the Company through the Grantee’s
paycheck. Accordingly, to the extent the Fair Market Value of the number of
whole Shares withheld by the Company exceeds the withholding taxes, the Company
will pay the Grantee the difference. The Company (or the employing Subsidiary)
may instead, in its discretion, without an amount necessary to pay the
applicable taxes from the Grantee’s paycheck, with no withholding of Shares. In
the event the withholding requirements are not satisfied through the withholding
of Shares (or, through the Grantee’s paycheck, as indicated above), no payment
will be made to the Grantee (or his or her estate) for Restricted Stock Units
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by the Grantee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Restricted Stock Units. By accepting this Award, the Grantee
expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this paragraph 9. All income and other taxes
related to the Restricted Stock Unit award and any Shares delivered in payment
thereof are the sole responsibility of the Grantee.

 

10. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will affect neither
unvested Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid, and no such dividends or other distributions will be paid on Restricted
Stock Units nor Restricted Stock Units that are vested but unpaid. After such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

11. No Effect on Employment or Service. The Grantee acknowledges and agrees that
this Agreement and the transactions contemplated hereunder do not constitute an
express or implied promise of continued service or employment as a Service
Provider for any period, or at all, and shall not interfere with the Grantee’s
right or the Company’s (or employing Subsidiary’s) right to terminate the
Grantee’s relationship as a Service Provider at any time, with or without cause.

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 40919 Encyclopedia Circle, Fremont, California 94538, or at such other
address as the Company may hereafter designate in writing.

 

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under

 

2



--------------------------------------------------------------------------------

execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

 

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, the
Grantee’s subsequent sale of the Shares will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Conditions for Issuance of Certificates for Stock. The shares of stock
deliverable to the Grantee may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; and (c) the obtaining of any approval
or other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.

 

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

18. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Grantee, the Company and all
other persons. The Administrator shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

 

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

 

23. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Grantee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Grantee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

 

24. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

 

o O o

 

4